DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment after Final Rejection (AFCP 2.0) was received on 8/26/22 and has been entered and made of record as it places the application in condition for allowance. Currently, claims 1, 2, 4-6, 8, 19, 23, 25-27, and 29-30 are pending.

Response to Arguments

Applicant’s arguments, see pages 6-7 of the remarks, filed 8/26/22, with respect to the incorporation of previously cited allowable subject matter into independent claims 1, 19, and 30 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-6, 8, 19, 23, 25-27, and 29-30  has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 4-6, 8, 19, 23, 25-27, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), based on operation of the button by a user as the instruction for printing, the controller executes one or more print jobs that are specified by the controller, using the attribute information associated with the operated button, as the executing target from among the plurality of print jobs that have been stored in the storage before the operation of the button, and wherein the controller executes the specified one or more print jobs without selection of the specified one or more print jobs as the executing target by the user, as set forth in claim(s) 1, 19, and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677